Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-29 are pending. Applicant's election without traverse of claims 19-29 in the reply filed on July 5, 2022 is acknowledged.  Claims 1-18 are withdrawn from consideration due to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2012/0023777) in view of Lafrance (US 2003/0027332) and Pang (US 2005/0129730).
Greene teaches cultured (engineered) leather products (abstract) formed from numerous  layered strata of varying thickness to produces structures with different properties to the regions of the cultured leather based on the desired product (paragraph 0032-0033). Greene teach the collagen fibers containing cells can be placed on a scaffold for reinforcement and strength and stiffness and the scaffold can be used while the cells are cultured in vitro (paragraph 0034). Greene teaches the cultured leather grown in vitro can be engineered to exhibit a desired set of properties such as uniform thickness and consistency, enhanced strength, stretch, flexibility and breathability and resistance to abrasion, can have a three dimensional or shaped configuration and desired surface texture or aesthetic characteristics (paragraph 0028). Greene teaches using a variety of cells such as dermal, animal origin cells and keratins (paragraph 0029) and that they can be cultured using conventional techniques such as automated spraying onto a culture medium (paragraph 0033, 0037-0041). Greene teach tanning or preserving the cells after production of the cultured sheets (paragraph 0043). Green teaches modifying the layers by using hormones, nutrients and chemicals to induce variations, these are also fillers as are the collagen producing cells (paragraph 0041).
	Greene is silent as to the allowing the layered sheets to fuse and seeding collagen producing cells between the sheets.
	Lafrance teaches making cultured tissue sheets by preparing sheets from collagen producing cells such as fibroblasts, elastin, glycosaminoglycans and glycoproteins in vitro and stacking the sheets on top of one another and allowing them to  fuse into cultured tissue with a volume of 0.16mm to 0.6mm  for 5 sheets or 32-120 µm per sheet (paragraphs 0014-0015,0091,0098). Lafrance teaches stacking ten or more sheets to fuse together to form a single construct for 24 hours (paragraph 0106, 0111). Lafrance teaches treating the sheet to prevent contraction by anchoring it with weights or ingots (paragraph 0013,0026,0036,0068). Lafrance teaches rolling the sheet on a mandrel and unrolling it on the stack of other sheets (paragraph 0027). Lafrance teaches seeding to produce sheets and stacking the sheets in culture media (paragraph 0071-0072).
Pang teach that in preparing collagen composites it is advantageous to seed collagen sheets with collagen producing cells such as keratinocytes or fibroblasts (paragraph 0021, 0033,0094) and that the cells are spindle like or spherical (0222).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Greene by using the cell culturing techniques of Lafrance as Lafrance teaches it is advantageous to produce collagen sheets from fibroblast cells containing elastin and glycosaminoglycans in vitro, stacking the sheets and allowing the sheets to fuse together in 24 hours to form a cultured collagen sheet. Green invites the inclusion of using a known tissue culturing method to produce collagen sheets. It would have been further obvious to produce spherical multicellular bodies as cells are spherical and Greene and Lafrance teach producing any shape and culturing to a desired dimension to produce a cultured sheet with the desired properties. Cultured leather for shoes such as in Greene would need to be at least 1 cm long. Nothing unobvious is seen in individually fusing a set of sheets before adding another sheet to fuse for controlled dimensions or fusing an entire stack at one time for reduced time of production. 
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Green by placing a second group of collagen releasing cells on a first sheet from the plurality of non-contractile sheets by seeding with collagen producing cells as Pang teach this is conventionally done to effectively produce collagen sheets and multicellular composites. Alternating the sheets and the seeding cells between multiple layers is obvious to produce fused stacks of sheets which are adhered to each other and fused. It would have been obvious that the cells of Greene are spherical or elongate as Pang teaches these are the shapes formed by collagen cells in culture.

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2012/0023777) in view of Lafrance (US 2003/0027332) and Pang (US 2005/0129730) and further in view of Bareil (Collagen Based Biomaterials for Tissue Engineering Applications, Materials, 2010, 3, 1863-1887).
Greene, Lafrance and Pang are relied upon as set forth above.
Greene, Lafrance and Pang do not teach decellularizing.
Bareil teaches that decellularizing collagen preserves the original shape and structure to form functional scaffolds which can be crosslinked (page 1868, first paragraph).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Greene, Lafrance and Pang by decellularizing the collagen  sheets to prevent contractions as Bareil teaches this is an effective method of preserving the original shape of the collagen to form functional scaffolds which can later be crosslinked. Lafrance indicates the importance of making sheets which retain their shape and do not shrink.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2012/0023777) in view of Lafrance (US 2003/0027332) and Pang (US 2005/0129730) and further in view of Simpson (US 7,615,373).
Greene, Lafrance and Pang are relied upon as set forth above.
Greene, Lafrance and Pang do not teach smooth muscle cells.
Simpson teaches collagen tissues containing smooth muscle cells can be cultured in vitro (example 15) and that the cells can be combined to create tissues and sheets of skin (column 49, lines 20-23).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Greene, Lafrance and Pang by adding smooth muscle cells to the collagen as Simpson teaches it is advantageous and conventional to combine different types of cells in a culture or with seeding wherein the cells can be selected from collagen and smooth muscle cells to make tissue sheets and to grow and reproduce them in a specific type of desired way. 

Double Patenting
Claims 19-29 of this application is patentably indistinct from claims 19-29 of Application No.  14/967173. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19-29 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-29 of copending Application No.14/967173 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/
Primary Examiner, Art Unit 1761